DETAILED ACTION
1.	This action is responsive to the communications filed on 06/28/2022.
2.	Claims 1-10, 12-18, 20-22 are pending in this application.
3.	Claims 1, 2, 4, 8, 12-14, 17, 20, have been amended.
4.	Claims 11, 19, have been cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-10, 12-18, 20-22, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, 20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 19, of U.S. Patent No. 11,023,128 (Patent ‘128) in view of Pai et al (US 10,148,592).   
Regarding claims 1, 13, 20, Patent ‘128 discloses:
A method comprising: determining, based on a request to execute a storage volume event on a virtual storage volume providing data storage distributed across a plurality of storage devices, that the storage volume event is configured to change an amount of storage being utilized in the virtual storage volume (Patent ‘128, claim 1); 
determining, based on the determination that the storage volume event is configured to change the amount of storage being utilized in the virtual storage volume, that a utilization of a storage capacity of the virtual storage volume satisfies a utilization watermark threshold (Patent ‘128, claim 1); 
adjusting, based on the determination that the utilization of the storage capacity of the virtual storage volume satisfies the utilization watermark threshold, the storage capacity of the virtual storage volume (Patent ‘128, claim 1).
Patent ‘128 did not explicitly disclose by a step parameter that specifies an amount of storage to add to or remove from change to the storage capacity; and updating the step parameter based on the adjusted storage capacity of the virtual storage volume.
However, in an analogous art, Pai disclosed by a step parameter that specifies an amount of storage to add to or remove from change to the storage capacity (Column 5, Line 60 – Column 6, Line 17, a magnitude scaling policy (i.e., step parameter) specifies target levels or values for a resource utilization metric and a corresponding desired amount of computing resources, as well as to specify multiple defined thresholds relative to the target levels or values);
updating the step parameter based on the adjusted storage capacity of the virtual storage volume (Column 5, Line 60 – Column 6, Line 17, each threshold relative to a target level is associated with one or more changes to the group of computing resources. If an alarm is received that the target level is breached, the magnitude scaling policy is evaluated to determine one or more corresponding changes to perform for that group. For example, changes are based on the magnitude of the breach, such that if the breach is 20% above a threshold level, then the number of computing resources is scaled by 20% or some amount based on that 20% magnitude breach. Figures 2B-2E showing that based on current utilization, the number of computing nodes to add/remove are determined with a formula or a range of computing nodes to add/remove. Based on the current utilization, the amount of computing nodes increase/decrease is updated).
One of ordinary skill in the art would have been motivated to combine the teachings of Dippenaar and Anwar with Pai because the references involve allocation of resources, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the updating the step parameter of Pai with the teachings of Dippenaar and Anwar in order to reallocate unused nodes to other customers (Column 7, Lines 42-50) thereby increasing efficiency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 13-18, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dippenaar et al. (US 2017/0222890) in view of Anwar et al. (US 2016/0094410) and Pai et al. (US 10,148,592).
Regarding claim 1, Dippenaar disclosed:
A method comprising: 
determining, based on a request to execute a storage volume event on a virtual storage volume (Paragraph 19, storage clients sending various I/O requests to storage volume 130), that the storage volume event is configured to change an amount of storage being utilized in the virtual storage volume(Paragraph 20, scaling event has been detected)(Paragraph 19, file system manager 150 at storage clients 140 send various I/O requests to storage volume 130 as part of utilizing storage volume for the file system implemented at storage clients 140. Paragraph 20, a scaling event is detected according to a scaling policy for the storage volume, the scaling policy includes one or more conditions that trigger various…actions to scale the storage volume 130. The storage volume may be scaled to increase in size, decrease in size, and redistribute storage resources for the storage volume differently (i.e., changing the amount of storage));
determining, based on the determination that the storage volume event is configured to change the amount of storage being utilized in the virtual storage volume, that a utilization of a storage capacity (Paragraph 52, available storage capacity) of the virtual storage volume satisfies a utilization watermark threshold (Paragraph 52, the scaling policy included in the request defines one or more conditions. The scaling policy may define different thresholds or alarms as well as the resulting scaling actions if met or triggered. The amount of available storage capacity at the storage volume may have a floor and a ceiling (i.e., utilization watermark threshold) which if exceeded, cause the amount of storage capacity in the storage volume to be increased (e.g., in the case of falling above the threshold) or reduced (e.g., in the case of falling below the threshold) accordingly); and 
adjusting, based on the determination that the utilization of the storage capacity of the virtual storage volume satisfies the utilization watermark threshold, the storage capacity of the virtual storage volume (Paragraph 52, if the amount of available storage capacity is exceeded, cause the amount of storage capacity in the storage volume to be increased (e.g., in the case of falling above the threshold) or reduced (e.g., in the case of falling below the threshold) accordingly) by a step parameter (Paragraph 52, the scaling policy defines a rate or an amount (i.e., step parameter) at which a storage volume can be increased or decreased); and
updating the step parameter (Paragraph 47, requesting to update the scaling policy).
While Dippenaar disclosed provisioning the storage volume and having a plurality of storage resources (Paragraph 47), Dippenaar did not explicitly disclose providing data storage distributed across a plurality of storage devices.
However, in an analogous art, Anwar disclosed providing data storage distributed across a plurality of storage devices (Paragraph 43, scalable metering data store system is implemented and instantiated on the same set of VMs (i.e., storage devices) that are used to provide SaaS. Paragraph 45, sharding is utilized where data is stored across multiple machines (i.e., distributed) to support deployments).
	One of ordinary skill in the art would have been motivated to combine the teachings of Dippenaar with Anwar because the references involve memory allocation, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the storage space distributed across a plurality of devices of Anwar with the teachings of Dippenaar in order to provide benefits such as efficiency, resource consolidation, and support for SLAs (Anwar, Paragraph 3).
	While Dippenaar and Anwar disclosed adjusting the storage capacity by an amount (Dippenaar, Paragraph 52) and updating the step parameter (Dippenaar, Paragraph 47), Dippenaar and Anwar did not explicitly disclose adjusting, the storage capacity of the virtual storage volume by a step parameter that specifies an amount of storage to add to or remove from the storage capacity; and updating the step parameter based on the adjusted storage capacity of the virtual storage volume.
	However, in an analogous art, Pai disclosed adjusting, the storage capacity of the virtual storage volume by a step parameter that specifies an amount of storage to add to or remove from the storage capacity (Column 2, Lines 1-9, the computing resources that are automatically scaled or modified include storage. Column 10, Lines 42-46, resource utilization metrics include storage utilization. Column 14, Line 59 – Column 15, Line 10, Figure 2D, if utilization is between 50% and 65%, the number of computing nodes is 11. If it increases above 65% and remains below 95%, increase the nodes to 5 (i.e., step parameter that specifies an amount of storage to add)). 
updating the step parameter based on the adjusted storage capacity of the virtual storage volume (Column 5, Line 60 – Column 6, Line 17, a magnitude scaling policy (i.e., step parameter) specifies target levels or values for a resource utilization metric and a corresponding desired amount of computing resources, as well as to specify multiple defined thresholds relative to the target levels or values. Each threshold relative to a target level is associated with one or more changes to the group of computing resources. If an alarm is received that the target level is breached, the magnitude scaling policy is evaluated to determine one or more corresponding changes to perform for that group. For example, changes are based on the magnitude of the breach, such that if the breach is 20% above a threshold level, then the number of computing resources is scaled by 20% or some amount based on that 20% magnitude breach. Figures 2B-2E showing that based on current utilization, the number of computing nodes to add/remove are determined with a formula or a range of computing nodes to add/remove. Based on the current utilization, the amount of computing nodes increase/decrease is updated).
	One of ordinary skill in the art would have been motivated to combine the teachings of Dippenaar and Anwar with Pai because the references involve allocation of resources, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the updating the step parameter of Pai with the teachings of Dippenaar and Anwar in order to reallocate unused nodes to other customers (Column 7, Lines 42-50) thereby increasing efficiency.
	Regarding claims 13, 20, the claims are substantially similar to claim 1 and only differ in statutory class. Claim 13 a processor and a memory (Dippenaar, Paragraph 64, processors and memory). Claim 20 recites one or more non-transitory machine readable media (Dippenaar, Paragraph 64, computer readable storage medium). Therefore, the claims are rejected under the same rationale.
	Regarding claim 2, the limitations of claim 1 have been addressed. Dippenaar, Anwar, and Pai disclosed:
	wherein: the determining that the storage volume event is configured to change the amount of storage being utilized in the virtual storage volume comprises determining that the storage volume event is configured to consume storage (Dippenaar, Paragraph 52, if the available storage capacity ceiling is exceeded (i.e., consuming storage), the amount of storage capacity in the storage volume to be increased).
	Regarding claim 3, the limitations of claim 2 have been addressed. Dippenaar, Anwar, and Pai disclosed:
	wherein: the adjusting the storage capacity of the virtual storage volume by the step parameter comprises increasing the storage capacity of the virtual storage volume by the step parameter (Dippenaar, Paragraph 52, the scaling policy defines a rate or an amount (i.e., step parameter) at which a storage volume can be increased).
	Regarding claims 4, 14, the limitations of claims 1, 13, have been addressed. Dippenaar, Anwar, and Pai disclosed:
	wherein: the determining that the storage volume event is configured to change the amount of storage being utilized in the virtual storage volume comprises determining that the storage volume event is configured to release storage (Dippenaar, Paragraph 20, redistributing storage resources based on a scaling event. Paragraph 52, if the amount of available storage capacity is exceeded, cause the amount of storage capacity in the storage volume to be increased or reduced (i.e., released) accordingly).
	Regarding claims 5, 15, the limitations of claims 4, 14, have been addressed. Dippenaar, Anwar, and Pai disclosed:
	wherein: the adjusting the storage capacity of the virtual storage volume by the step parameter comprises decreasing the storage capacity of the virtual storage volume by the step parameter (Dippenaar, Paragraph 52, the scaling policy defines a rate or an amount (i.e., step parameter) at which a storage volume can be decreased).
	Regarding claim 6, the limitations of claim 1 have been addressed. Dippenaar, Anwar, and Pai disclosed:
	wherein: the method is selectively executed after a designated number of storage volume events are executed on the virtual storage volume (Dippenaar, Paragraph 52, the performance characteristics of the storage volume, such as the number if I/O operations per second may trigger the scaling policy).
	Regarding claims 7, 16, the limitations of claims 1, 13, have been addressed. Dippenaar, Anwar, and Pai disclosed:
	wherein: the adjusting the storage capacity comprises moving storage data from one storage device to another (Dippenaar, Paragraph 20, redistributing storage resources based on a scaling event).
	Regarding claims 8, 17, the limitations of claims 1, 13, have been addressed. Dippenaar, Anwar, and Pai disclosed:
	wherein: the request is to execute the storage volume event on a designated compute node that includes a container engine application executed by an operating system, the container engine application providing a standardized platform for instantiation and execution of one or more containerized applications (Dippenaar, Paragraphs 25-26, virtual compute service (i.e., container engine application) offers various compute instances to clients. A virtual compute instance comprises one or more servers with specified computational capacity and a specified software stack (e.g., a particular version of an operating system) (i.e., standardized platform) which runs on top of the hypervisor. Paragraph 34, client encompasses applications such as…any application that makes use of compute instances. Paragraph 56, providing a script or executable that an operating system can perform the update to the file system (i.e., standardized)).
	Regarding claims 9, 18, the limitations of claims 8, 17, have been addressed. Dippenaar, Anwar, and Pai disclosed:
	wherein: the one or more containerized applications comprise a storage driver configured to manage the virtual storage volume (Dippenaar, Paragraph 21, file system manager (i.e., storage driver) sends I/O requests to utilize the scaled storage volume in network based data store).
	Regarding claim 10, the limitations of claim 8 have been addressed. Dippenaar, Anwar, and Pai disclosed:
	wherein: the designated compute node is one of a plurality of compute nodes forming a distributed storage cluster (Anwar, Paragraph 43, scalable metering data store system is implemented and instantiated on the same set of VMs (i.e., storage devices) that are used to provide SaaS. Paragraph 45, sharding is utilized where data is stored across multiple machines (i.e., distributed storage cluster) to support deployments).
	For motivation, please refer to claim 1.
	Regarding claim 21, the limitations of claim 1 have been addressed. Dippenaar, Anwar, and Pai disclosed:
	further comprising: determining, based on an additional request to execute an additional storage volume event on the virtual storage volume, that the additional storage volume event is configured to further change the amount of storage being utilized in the virtual storage volume (Dippenaar, Paragraph 34, Figure 2, showing multiple clients 210 that are able to submit requests to network provider 200. Paragraph 59, Figure 7, after receiving at a storage client an indication of a scaling event that grows a storage volume, utilizing the file system to access the scaled volume for subsequent (i.e., additional) file system I/O. The storage client receives an indication of another scaling event that shrinks (i.e., changing the amount of storage being utilized) a storage volume (step 730)(i.e., additional request); 
determining, based on the determination that the additional storage volume event is configured to further change the amount of storage being utilized in the virtual storage volume, that the utilization of the storage capacity of the virtual storage volume satisfies an additional utilization watermark threshold (Dippenaar, Paragraph 52, including the scaling policy in the request that defines one or more conditions. The scaling policy may define different thresholds or alarms as well as the resulting scaling actions if met or triggered. The amount of available storage capacity at the storage volume may have a floor and a ceiling (i.e., utilization watermark threshold) which if exceeded, cause the amount of storage capacity in the storage volume to be increased (e.g., in the case of falling above the threshold) or reduced (e.g., in the case of falling below the threshold) accordingly); and 
adjusting, based on the determination that the utilization of the storage capacity of the virtual storage volume satisfies the additional utilization watermark threshold, the storage capacity of the virtual storage volume by the updated step parameter (Dippenaar, Paragraph 52, the scaling policy defines a rate or an amount (i.e., step parameter) at which a storage volume can be increased (i.e., add to) or decreased (i.e., remove from)).

Regarding claim 22, the limitations of claim 13 have been addressed. Dippenaar, Anwar, and Pai disclosed:
wherein: the determining that the storage volume event is configured to change the amount of storage being utilized in the virtual storage volume comprises determining that the storage volume event is configured to consume storage (Dippenaar, Paragraph 59, Figure 7, updating the file system to include additional storage capacity for the storage volume according to the scaling event (i.e., consuming storage)); and 
the adjusting the storage capacity of the virtual storage volume by the step parameter comprises increasing the storage capacity of the virtual storage volume by the step parameter (Dippenaar, Paragraph 52, the scaling policy defines a rate or an amount (i.e., step parameter) at which a storage volume can be increased (i.e., add to) or decreased (i.e., remove from)).
		

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dippenaar et al. (US 2017/0222890) in view of Anwar et al. (US 2016/0094410), Pai et al. (10,148,592), and Holm-Peterson et al. (US 2010/0218131).
Regarding claim 12, the limitations of claim 1 have been addressed. Dippenaar, Anwar, and Pai did not explicitly disclose:
	further comprising: executing the storage volume event; wherein the determining that the storage volume event is configured to change the amount of storage being utilized in the virtual storage volume 27comprises measuring the amount of change of the storage being utilized in the virtual storage volume before and after the execution of the storage volume event.
	However, in an analogous art, Holm-Peterson disclosed further comprising: executing the storage volume event; wherein the determining that the storage volume event is configured to change the amount of storage being utilized in the virtual storage volume 27comprises measuring the amount of change of the storage being utilized in the virtual storage volume before and after the execution of the storage volume event (Paragraphs 24, 34, facilitating user interaction for moving items of one storage location to another storage location. For example, users can drag and drop content of a half empty bin into another half empty bin. Paragraph 41, a pending move section is displayed when a user moves the contents of a bin to another bin, presenting details about the move. As such, it is shown how the move affects each bin by displaying the product is moved from bin C to bin Z while the remaining bins keep the same amount (i.e., after the execution). Paragraph 57, Figure 4, showing bins with bin 404 being selected and associated product bins 406, 408, 410, and 412 (i.e., storage volumes) are presented. The visualization 400 presents item capacities, the bar charts, for each of the associated bins. Figure 4 showing that bin 406 is half empty and bin 410 is full (i.e., storage being utilized before the event).
	One of ordinary skill in the art would have been motivated to combine the teachings of Dippenaar, Anwar, and Pai with Holm-Peterson because the references involve allocation of storage, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the measuring before and after of Holm-Peterson with the teachings of Dippenaar, Anwar, and Pai in order to provide ongoing guidance as to what items should be moved to a location that optimizes outbound or inbound handling and processing (Holm-Peterson, Paragraph 44).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  





A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.N/Examiner, Art Unit 2451 


/Chris Parry/Supervisory Patent Examiner, Art Unit 2451